Citation Nr: 1517508	
Decision Date: 04/23/15    Archive Date: 05/04/15

DOCKET NO.  13-17 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to an initial compensable rating for a left leg disability.

3.  Entitlement to an initial compensable rating for residuals of a left arm abscess.


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from July 1996 to July 2001 and from May 2003 to November 2007.  He also had additional U.S. Army Reserve service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, which granted the Veteran's claims of service connection for a left leg disability and for residuals of a left arm abscess, assigning zero percent ratings effective April 1, 2010, for each of these disabilities.  The Veteran disagreed with this decision in August 2012.  He perfected a timely appeal in April 2013.

This matter also is before the Board on appeal from a June 2012 rating decision in which the RO denied a claim of service connection for a left knee disability.  The Veteran disagreed with this decision in August 2012.  He perfected a timely appeal in April 2013.

Because the Veteran lives overseas, the RO in Pittsburgh, Pennsylvania, has jurisdiction in this appeal.


FINDINGS OF FACT

1.  The record evidence shows that the Veteran's current left knee disability is not related to active service.

2.  Without good cause, the Veteran failed to report for VA examinations scheduled in April 2014 for the purpose of determining the nature and severity of his service-connected left leg disability and his service-connected residuals of a left arm abscess.

3.  The record evidence shows that the Veteran's service-connected left leg disability is manifested by, at worst, a slightly elevated basic tone of the medial and lateral Gastrocnemius caput (a calf muscle).

3.  The record evidence shows that the Veteran's service-connected residuals of a left arm abscess are manifested by, at worst, possible recurring fistula formation at the injection site with occasional spontaneous drainage and no active fistula.


CONCLUSIONS OF LAW

1.  A left knee disability was not incurred in or aggravated by active service nor may left knee arthritis be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2014).

2.  The criteria for an initial compensable rating for a left leg disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.655, 4.1, 4.2, 4.7, 4.73, Diagnostic Code (DC) 5311 (2014).

3.  The criteria for an initial compensable rating for residuals of a left arm abscess have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.655, 4.1, 4.2, 4.7, 4.118, DC 7805 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his or her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

With respect to the Veteran's service connection claim for a left knee disability, the Board notes that, in letters issued in July 2010 and in March 2014, VA notified the Veteran of the information and evidence needed to substantiate and complete this claim, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters informed the Veteran to submit medical evidence relating the claimed disability to active service and noted other types of evidence the Veteran could submit in support of this claim.  The Veteran also was informed of when and where to send the evidence.  After consideration of the contents of these letters, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of this claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional notice of the five elements of a service-connection claim was provided all of the VCAA notice issued during the pendency of this appeal, as is required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran's higher initial rating claims for a left leg disability and for residuals of a left arm abscess are "downstream" elements of the AOJ's grant of service connection for these disabilities in the currently appealed rating decision.  For such downstream issues, notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 is not required in cases where such notice was afforded for the originating issue of service connection.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  Courts have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d. 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  As noted above, in July 2010 and in March 2014, VA notified the Veteran of the information and evidence needed to substantiate and complete the service connection claims for a left leg disability and for residuals of a left arm abscess, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187.

As will be explained below in greater detail, the evidence does not support granting service connection for a left knee disability.  The evidence also does not support assigning initial compensable ratings for the Veteran's service-connected left leg disability or for his service-connected residuals of a left arm abscess.  Because the Veteran was fully informed of the evidence needed to substantiate these claims, any failure of the AOJ to notify the Veteran under the VCAA cannot be considered prejudicial.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The Veteran also has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the timing of the notice, the Board points out that the Court has held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, the July 2010 VCAA notice was issued prior to the currently appealed rating decisions; thus, this notice was timely.  Because all of the Veteran's currently appealed claims are being denied in this decision, any question as to the appropriate disability rating or effective date is moot.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  And any defect in the notices provided to the Veteran has not affected the fairness of the adjudication.  See Mayfield, 444 F.3d at 1328.

The Board is aware of the decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) in which the Court held that, for an increased-compensation claim, section § 5103(a) requires, at a minimum, VA notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life.  Relying on the informal guidance from VA's Office of General Counsel (OGC) and a VA Fast Letter issued in June 2008 (Fast Letter 08-16; June 2, 2008), the Board finds that Vazquez-Flores is not applicable.  According to OGC, because these claims concern an appeal from an initial rating decision, VCAA notice obligations are satisfied fully once service connection has been granted.  Any further notice and assistance requirements are covered by 38 U.S.C. §§ 5104(a), 7105(d)(1), and 5103A as part of the appeals process, upon the filing of a timely NOD with respect to the initial rating or effective date assigned following the grant of service connection.

In Dingess, the Court held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See Dingess, 19 Vet. App. at 490-91.  To the extent that Dingess requires more extensive notice as to potential downstream issues such as disability rating and effective date, because the currently appealed rating decision was fully favorable to the Veteran on the issues of service connection for a left leg disability and for residuals of a left arm abscess, and because the Veteran was fully informed of the evidence needed to substantiate these claims, the Board finds no prejudice to the Veteran in proceeding with the present decision.  See also Bernard, 4 Vet. App. at 394.

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the AOJ and the Board, although he declined to do so.  It appears that all known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  The Veteran's Virtual VA claims file has been reviewed and no relevant evidence was located there.  The Veteran also does not contend, and the evidence does not show, that he is in receipt of Social Security Administration (SSA) disability benefits such that a remand to obtain his SSA records is required.

With respect to the Veteran's service connection claim for a left knee disability, the Board notes that he has been provided with a VA examination which addressed the contended causal relationship between the claimed disability and active service.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Given that the pertinent medical history was noted by the examiner, this examination report sets forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations.  Thus, the Board finds the examination of record is adequate for rating purposes and additional examination is not necessary regarding the service connection claim for a left knee disability.  See also 38 C.F.R. §§ 3.326, 3.327, 4.2.

With respect to the Veteran's higher initial rating claims, the Board notes that in the case of a claim for disability compensation, the assistance provided to the claimant shall include providing a medical examination or obtaining a medical opinion when such examination or opinion is necessary to make a decision on the claim.  An examination or opinion shall be treated as being necessary to make a decision on the claim if the evidence of record, taking into consideration all information and lay or medical evidence (including statements of the claimant) contains competent evidence that the claimant has a current disability, or persistent or recurring symptoms of disability; and indicates that the disability or symptoms may be associated with the claimant's act of service; but does not contain sufficient medical evidence for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon, 20 Vet. App. at 79.

The Board notes that the Veteran failed to report for VA examinations scheduled in April 2014 for the purpose of determining the nature and severity of his service-connected left leg disability and his service-connected residuals of a left arm abscess.  The Veteran has not presented good cause for his failure to report to these VA examinations.  Nor has he requested that these examinations be rescheduled.  A letter from the RO dated in March 2014 informed the Veteran that failure to report for a scheduled VA examination may have adverse consequences, including the possible denial of his claims.  The Court has held that "[t]he duty to assist is not always a one-way street."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Where entitlement to a benefit cannot be established or confirmed without a current VA examination and the Veteran fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  38 C.F.R. §§ 3.655(a)-(b) (2014).  In view of the foregoing, the Board concludes that there is no duty to attempt to provide another examination or medical opinion.  And, as VA has fulfilled the duty to notify and assist to the extent possible, the Board can consider the merits of this appeal without prejudice to the Veteran.  Bernard, 4 Vet. App. at 394.

Service Connection for a Left Knee Disability

The Veteran contends that he incurred a left knee disability during active service.  He specifically contends that he injured his left knee following a slip and fall while on active service in 1996 or 1997.


Laws and Regulations

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic diseases, including arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

Establishing service connection generally requires (1) medical evidence of a presently existing disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)); Hickson v. West, 12 Vet. App. 247, 253 (1999).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498.

In Walker, the Federal Circuit overruled Savage and limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also Fountain v. McDonald, No. 13-0540 (Vet. App. Feb. 9, 2015) (adding tinnitus as an "organic disease of the nervous system" to the list of disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a)).  With the exception of arthritis, a left knee disability otherwise is not explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  Accordingly, the Board finds that Savage and the theory of continuity of symptomatology in service connection claims is applicable to this claim only to the extent that it includes a claim of service connection for left knee arthritis.

It is VA policy to administer the laws and regulations governing disability claims under a broad interpretation and consistent with the facts shown in every case.  When a reasonable doubt arises regarding service origin, the degree of disability, or any other point, after careful consideration of all procurable and assembled data, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not prove or disprove the claim satisfactorily.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

Factual Background

The Veteran's service treatment records show that, on outpatient treatment in June 1997, the Veteran reported injuring his left knee after he "had fallen on wet ground moving downhill during squad movements."  A prior history of left knee injury was noted.  Physical examination showed a visible limp, tenderness to palpation in the left medial collateral ligament, no laxity, a full, active range of motion, and no crepitus.  The assessment was mild left knee sprain.

In July 1997, the Veteran's complaints included left knee pain.  The Veteran reported that "he hurt his knee doing a field exercise" when he tripped and fell on it.  

In March 1998, the Veteran's complaints included left knee pain and "stiffness and sharp pain throughout outer area of knee."  Objective examination showed slight swelling of the left knee.  

In November 1998, the Veteran complained of bilateral knee pain which had lasted for 2 weeks, constant bilateral knee stiffness, and giving way after running "a while," and knee pain when climbing stairs.  His knee pain was located on the superior aspect of the patella and medially and laterally "centralized near [the] patella."  Objective examination showed a slight gait in his walk and he favored his knees "by taking small strides," and diffuse tenderness to palpation.  The assessment was bilateral retropatellar pain syndrome and questionable quadriceps tendonitis.

At an enlistment physical examination in April 2003, prior to his entrance on to active service in May 2003, the Veteran denied all relevant pre-service medical history.  Clinical evaluation was normal.

On periodic physical examination in June 2004, the Veteran denied a history of knee trouble but reported a history of swollen and painful knees.  Clinical evaluation was normal.

A review of July 2007 Medical Evaluation Board (MEB) proceedings shows that the Veteran reported an in-service history of knee trouble which was related to left knee injuries in June 1997 and in November 1998.  Clinical evaluation showed a lateral vertical scar on the left lower leg.   

The post-service evidence shows that, on VA examination in August 2011, the Veteran's complaints included recurrent swelling in the left knee joint, pain around the patella, and "more rarely giving out" of the left knee.  "The pain in the left knee started during the basic training in 1996 after multiple falls on the left knee joint."  He was able to sit for 30 minutes.  "Climbing stairs is difficult, more going down than going up the stairs."  The Veteran rated his left knee pain as 4/10 on a pain scale (with 10/10 being the worst pain).  "This pain is also dependent from the activity and is not present when resting."  Physical examination of the left knee showed no effusion, stable lateral ligaments, no pivot shift, moderate pain on pressure (3/10) in the region of the medial condyle of the femur and medial tibia plateau (2/10), no pain on pressure in the patella base or tip or popliteal region, and no crepitation.  A sonogram of the left knee joint showed no effusion, capsular swelling, signs of scarring or injuries to the quadriceps or patellar tendon, inflammatory changes of the soft tissues or calcifications, evidence of popliteal cysts, and intact lateral ligaments.  X-rays of the left knee joint showed slightly narrowed medial joint space, normal joints, unremarkable soft tissues, no evidence of fractures.  The diagnoses included incipient medial and retropatellar arthrosis (osteoarthritis) grade I in the medial and left retropatellar region.

In a June 2012 opinion, another VA clinician stated that she had reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  This clinician opined that it was less likely than not that the Veteran's left knee disability (diagnosed as osteoarthritis) was related to active service or any incident of service, to include his documented in-service left knee injuries.  The rationale for this opinion was that the Veteran's recent VA examination in August 2011 "indicates a mild degenerative change to the left knee.  The degree of degenerative change would not be unusual for the normal biology of this Veteran."

Analysis

The Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for a left knee disability.  The Veteran contends that he incurred a left knee disability following a slip and fall while on active service in 1996 or 1997.  The record evidence does not support the Veteran's assertions regarding a contended etiological link between his current left knee disability (diagnosed as mild osteoarthritis of the left knee) and active service or any incident of service, to include his in-service left knee injuries.  The Board acknowledges initially that the Veteran clearly injured his left knee while on active service in 1996 and 1997 as his service treatment records show complaints of and treatment for a mild left knee sprain, left knee pain, left knee swelling, and retropatellar pain syndrome during his first period of active service.  It appears that the Veteran's in-service left knee problems were acute, transitory, and resolved with treatment because he denied all relevant pre-service medical history prior to his second period of active service.  His service treatment records from his second period of active service also show no complaints of or treatment for a left knee disability.  The Board notes in this regard that the absence of contemporaneous service treatment records does not preclude granting service connection for a claimed disability.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").

The post-service evidence also does not support granting the Veteran's claim of service connection for a left knee disability.  The Board acknowledges that the Veteran currently experiences left knee disability as mild osteoarthritis of the left knee was diagnosed following VA examination in August 2011.  A VA clinician subsequently opined in June 2012 that the Veteran's current left knee disability was not related to active service or any incident of service, to include his acknowledged in-service left knee injuries.  This opinion was fully supported.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  There is no competent contrary opinion of record.  The Veteran also has not submitted any evidence, to include a medical nexus, which indicates that his current left knee disability is related to active service.  In summary, the Board finds that service connection for a left knee disability is denied.

The Board also finds that service connection for left knee arthritis is not warranted on a presumptive basis as a chronic disease.  See 38 C.F.R. §§ 3.307, 3.309.  The Board acknowledges that the Veteran's August 2011 VA examination documented the presence of current mild left knee osteoarthritis.  The record evidence does not indicate, however, that the Veteran experienced left knee arthritis during active service or within the first post-service year (i.e., by November 2008) such that service connection is warranted on a presumptive basis as a chronic disease.  Thus, service connection for left knee arthritis also is not warranted.  Id.

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown,6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A Veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr, 21 Vet. App. at 309 (holding that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). 

As noted above, the absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan, 451 F.3d at 1337, and Barr, 21 Vet. App. at 303.  In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

As part of the current VA disability compensation claim, in recent statements, the Veteran has asserted that his symptoms of a left knee disability have been continuous since service.  He asserts that he continued to experience symptoms relating to the left knee (pain and swelling)  after he was discharged from service.  In this case, after a review of all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of a left knee disability after service separation.  Further, the Board concludes that his assertion of continued symptomatology since active service, while competent, is not credible.  

The Board finds that the Veteran's more recently-reported history of continued symptoms of a left knee disability since active service is inconsistent with the other lay and medical evidence of record.  Indeed, while he now asserts that his disorder began in service, in the more contemporaneous medical history he gave at his July 2007 MEB, prior to his separation from service in November 2007, he reported only an in-service history of left knee injuries in 1996 and 1997.  Specifically, the MEB examination report reflects that the Veteran was examined and his left knee was found to be normal clinically.  His in-service history of symptoms at the time of service separation is more contemporaneous to service so it is of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the Veteran wrote during treatment than to his subsequent assertion years later).  

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than his previous more contemporaneous in-service history and findings at service separation and the record evidence showing no etiological link between his current left knee disability and active service.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptoms since service separation.

Higher Initial Rating Claims

The Veteran contends that his service-connected left leg disability and his service-connected residuals of a left arm abscess are more disabling than currently evaluated.  He specifically contends that he experiences significant cramping and swelling in his left calf as a result of his service-connected left leg disability.  He also specifically contends that he experiences continued drainage from the area where his left arm abscess was removed surgically during service.

Laws and Regulations

In general, disability evaluations are assigned by applying a schedule of ratings that represent, as far as can be determined, the average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria that must be met for specific ratings.  The regulations require that, in evaluating a given disability, the disability be viewed in relation to its whole recorded history.  38 C.F.R. § 4.2; see Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, as in this case, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's service-connected left leg disability currently is evaluated as zero percent disabling (non-compensable) under 38 C.F.R. § 4.73, DC 5311 (injuries to Muscle Group XI).  See 38 C.F.R. § 4.73, DC 5311 (2014).  The function of Muscle Group XI is propulsion, planar flexion of the foot, stabilization of the arch, flexion of the toes, and flexion of the knee.  The muscles in Muscle Group XI are the posterior and lateral crural muscles and muscles of the calf (triceps surae (gastrocnemius and soleus), tibialis posterior, peroneus longus, peroneus brevis, flexor hallucis longus, flexor digitorum longus, popliteus, and plantaris.  Id.  A minimum compensable 10 percent rating is assigned under DC 5311 for moderate Muscle Group XI injuries.  A 20 percent rating is assigned for moderately severe Muscle Group XI injuries.  A maximum 30 percent rating is assigned for severe Muscle Group XI injuries.  Id.

The Veteran's service-connected residuals of a left arm abscess currently are evaluated as zero percent disabling under 38 C.F.R. § 4.118, DC 7805 (other scars).  See 38 C.F.R. § 4.118, DC 7805 (2014).  DC 7805 provides that any disabling effect(s) of other scars not considered in a rating provided under DCs 7800-7804 should be evaluated under an appropriate DC.  Id.

In Johnson, the Federal Circuit held that 38 C.F.R. § 3.321 required consideration of whether a Veteran is entitled to referral to the Director, Compensation Service, for consideration of the assignment of an extraschedular rating based on the impact of his or her service-connected disabilities, individually or collectively, on the Veteran's "average earning capacity impairment" due to such factors as marked interference with employment or frequent periods of hospitalization.  See Johnson v. McDonald, 762 F.3d 1362 (2014); see also 38 C.F.R. § 3.321(b)(1).  As is explained below in greater detail, following a review of the record evidence, the Board concludes that the symptomatology experienced by the Veteran as a result of his service-connected left leg disability and residuals of a left arm abscess, individually or collectively, does not merit referral to the Director, Compensation Service, for consideration of the assignment of an extraschedular ratings.  In other words, the record evidence does not indicate that these service-connected disabilities, individually or collectively, show marked interference with employment or frequent periods of hospitalization or otherwise indicate that the symptomatology associated with them is not contemplated within the relevant rating criteria found in the Rating Schedule.

Factual Background

The Veteran's service treatment records show that, on outpatient treatment on December 20, 1996, the Veteran's complaints included pain, tenderness, and swelling in the left deltoid which began after a recent vaccination.  Physical examination of the left arm showed an area of induration or tenderness and  no erythema.  The assessment included rule-out sterile abscess.  

On December 22, 1996, the Veteran reported that "his arm is 'about the same.'"  Physical examination of the left arm showed a slightly less indurated area with no pus.  The assessment was a resolving abscess.

On December 27, 1996, the Veteran complained of a left arm abscess secondary to a vaccine injection that "is now draining."  He denied any fever.  Objective examination showed a large area of induration in the left deltoid area with erythema but no edema.  A large amount (about 10 cubic centimeters (cc's)) of purulent discharge was expressed.  The area of induration decreased after pus was expressed.  The assessment was abscess of left deltoid secondary to vaccine injection.

On December 31, 1996, physical examination showed no visible edema or erythema and no tenderness.  The assessment was a resolving abscess.

At an enlistment physical examination in April 2003, prior to his second entry on to active service  in May 2003, clinical evaluation of the Veteran's lower extremities was normal.  

On outpatient treatment in March 2004, the Veteran complained of left tibia/shin pain for 2 years.  His history included a fall on the left anterior tibia.  He experienced pain and foot numbness on running more than 1 mile.  Physical examination showed a normal gait, normal heel toe walk, no tenderness to palpation in the left tibia, a full range of motion, 5/5 muscle strength, and neurovascularly intact.  The assessment was left anterior tibia compartment syndrome.

In April 2004, the Veteran's complaints included left foot numbness when running.  A history of a laceration of the anterior tibia following a fall on the stairs was noted.  Physical examination showed the Veteran was in no acute distress and had a normal gait.  The Veteran tested positive for left leg compartment syndrome in the anterior compartment.  The assessment was left leg compartment syndrome.

The Veteran had left leg anterior/lateral compartment releases on May 3, 2004.  There were no complications from surgery.  The indications for this surgery were Stryker verified exercise-induced compartment syndrome.  The pre-operative and post-operative diagnoses were left leg anterior/lateral compartment exercise-induced compartment syndrome.

On outpatient treatment later in May 2004, the Veteran was 3 weeks status-post left anterior/lateral compartment release surgery.  He reported that his pre-operative left leg pain with exercise was "completely gone."  Physical examination showed well-healed surgical scar and peri-incisional numbness.  The assessment was complete relief of exercise induced compartment syndrome on the left and healing well.

In September 2004, the Veteran reported relief of some symptoms but still complained of numbness/tingling of the plantar aspect of the left foot and a "pulling" sensation on the proximal aspect/muscles of the left with any activities after 20-30 minutes.  The Veteran was 4 months status-post left leg anterior/lateral compartment releases for exercise-induced compartment syndrome.  Objective examination of the left leg showed it was well-healed with no sequelae, a small area of paresthesia about the incision, normal sensation to the left sural, saphenous, dorsal pedis, and tibialis muscles, a full range of motion in the knee and ankle, and brisk capillary refill.  The assessment was 4 months status-post left leg anterior/lateral compartment releases for exercise-induced compartment syndrome with moderate residual symptoms.

The Veteran was given a permanent physical profile in October 2004 for status-post left leg anterior and lateral compartment releases for exercise-induced compartment syndrome with moderate residual symptoms.

On outpatient treatment in January 2005, the Veteran's complaints included some peri-incisional decreased sensation and occasional toe numbness.  He was 7 months status-post left leg anterior/lateral compartment releases for exercise induced compartment syndrome.  Physical examination showed his left leg was well-healed with no sequelae.  The assessment was improving status-post left leg anterior/lateral compartment releases.  

On periodic physical examination in June 2004, the Veteran's medical history included left leg surgery and left leg compartment release.  Clinical evaluation noted the presence of 3 linear scars on the left leg.  The in-service examiner stated that the Veteran was "recovering from anterior compartment syndrome release left lower leg" surgery in May 2004.

At his separation physical examination in July 2007, prior to the end of his second period of active service in November 2007, the Veteran reported an in-service history of left leg surgery in May 2004.  The in-service noted a diagnosis of left leg compartment syndrome and surgery in May 2004.  Clinical evaluation noted the presence of a lateral surgical scar on the left lower leg.

The post-service evidence shows that, on VA examination in August 2011, the Veteran's complaints included mild swelling and a "pressure sensation in the left calf without ever reaching the extent experienced in 2004 when he exerts high physical strain on the legs.  This ailment rarely occurs, however, due to the limited physical performance."  The Veteran's in-service left leg surgery was noted followed by "fast remission of the symptoms."  Physical examination showed no limp, surgical scars of the left calf, full heel and toe standing, symmetrical muscle reflexes, 5/5 muscle strength, and no sensory deficits.  The diagnoses included status after compartment syndrome in the left calf.

On VA examination in May 2012, the Veteran's complaints included left calf pain and left upper arm symptoms.  The Veteran stated his calf pain began "following walking distances longer than 150 meters at once or longer standing of one to two hours.  Frequently less pain but rather cramping tendency of the calf so that the Veteran moves the left foot to avoid cramping.  Partially unsuccessful, so that the calf starts cramping with pain level between 7 and 8" out of 10.  The Veteran also stated that he experienced "approximately two to three times annually, mostly during the summer months, secretion of material" from the site of a left arm abscess.  This drainage lasted several days "then disappears spontaneously.  In addition, findings of small skin defect at the injection site."  Physical examination showed a pin-sized defect in the center of the left deltoid muscle at the height of the major tubercle, an approximately 1 millimeter (mm) deep circular defect of the cutis which was intact at the bottom "which means that the entire indent is covered by inflammation-free skin at that location," and no induration, skin pigmentation deficits, signs of inflammation, or evidence of active fistula formation.  Physical examination of the left calf showed 4 centimeter (cm) long longitudinal scars in 2 locations that were level with the skin, without irritation, induration, or dehiscence, no pigmentation deficit or inflammatory changes, no visual elevation of the anterior muscles, no tenderness, an ability to stand on the heels and toes, 5/5 muscle strength, and palpable strong foot pulses.  Sensory examination showed a slightly elevated basic tone of the medial and lateral Gastrocnemius caput.  Sonography of the left upper arm showed "in the area of the skin defect able to show connection to the deeper skin layers, thus possible recurrent fistula-like secretion. Otherwise no abnormalities.  No fluid accumulation or other signs of inflammation in the depth."  Sonography of the calves showed no abnormal findings on the left side except for superficial scarring of the lateral fascia lodge and normal muscles.  The diagnoses were status-post injection abscess of the left deltoid muscle with recurring fistula formation and status-post compartment splitting of the left calf with continued tone elevation of the left lateral Gastrocnemius caput.

Analysis

The Board finds that the preponderance of the evidence is against granting the Veteran's claim for an initial compensable rating for a service-connected left leg disability.  The Board acknowledges that the Veteran incurred a left leg disability and had surgery to release the anterior/lateral compartments while on active service.  The Board also notes that the Veteran failed to report, without good cause, for VA examinations scheduled in April 2014 (as noted above).  The relevant regulations provide that when a claimant, without good cause, fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  See 38 C.F.R. § 3.655(b).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant or death of an immediate family member.  In this case, the Veteran has not explained why he failed to report without good cause for VA examinations in April 2014.  

The Veteran contends that his service-connected left leg disability is more disabling than initially evaluated.  The record evidence does not support his assertions.  It shows instead that this disability is manifested by, at worst, a slightly elevated basic tone of the medial and lateral Gastrocnemius caput (a calf muscle), as noted on VA examination in May 2012.  The Board observes in this regard that, because the Veteran failed to report without good cause for VA examination scheduled in connection with this claim, evidence which was expected to be obtained from this examination could not be obtained.  Given the Veteran's failure to report for this examination, his higher initial rating claim will be rated on the record evidence.  See 38 C.F.R. § 3.655(b).  The record evidence shows that the Veteran's service-connected left leg disability is not manifested by compensable disability (in this case, at least moderate injury to Muscle Group XI) such that an initial compensable rating is warranted under DC 5311.  See 38 C.F.R. § 4.73, DC 5311 (2014).  The Veteran also has not identified or submitted any evidence, to include a medical nexus, demonstrating his entitlement to an initial compensable rating for his service-connected left leg disability.  In summary, the Board finds that the criteria for an initial compensable rating for a service-connected left leg disability have not been met.

The Board next finds that the preponderance of the evidence is against granting the Veteran's claim for an initial compensable rating for service-connected residuals of a left arm abscess.  The Board acknowledges that the Veteran experienced a left arm abscess following an in-service injection in 1996.  It appears that the Veteran's left arm abscess resolved following in-service drainage and treatment with medication.  The Board also notes again that the Veteran failed to report, without good cause, for VA examinations scheduled in April 2014 and has not provided good cause for his failure to report to these examinations.  See 38 C.F.R. § 3.655(b).

The Veteran contends that his service-connected residuals of a left arm abscess are more disabling than initially evaluated.  The record evidence does not support his assertions.  It shows instead that this disability is manifested by, at worst, possible recurring fistula formation at the injection site with occasional spontaneous drainage and no active fistula (as seen on VA examination in May 2012).  The Board observes in this regard that, because the Veteran failed to report without good cause for VA examination scheduled in connection with this claim, evidence which was expected to be obtained from this examination could not be obtained.  Given the Veteran's failure to report for this examination, his higher initial rating claim will be rated on the record evidence.  See 38 C.F.R. § 3.655(b).  The record evidence shows that the Veteran's service-connected residuals of a left arm abscess is not manifested by compensable disability such that an initial compensable rating is warranted under DC 7805.  See 38 C.F.R. § 4.118, DC 7805 (2014).  Physical examination in May 2012 showed only a pin-sized defect in the center of the left deltoid muscle at the height of the major tubercle, an approximately 1 mm deep circular defect of the cutis which was intact at the bottom and not inflamed, and no induration, skin pigmentation deficits, signs of inflammation, or evidence of active fistula formation.  Although the May 2012 VA examiner concluded that there was evidence of "possible recurrent fistula-like secretion," there also was no evidence of any active fistula in the left arm.  The Veteran further has not identified or submitted any evidence, to include a medical nexus, demonstrating his entitlement to an initial compensable rating for his service-connected residuals of a left arm abscess.  In summary, the Board finds that the criteria for an initial compensable rating for service-connected residuals of a left arm abscess have not been met.

The Board finally finds that consideration of staged ratings for the Veteran's service-connected left leg disability or for service-connected residuals of a left arm abscess is not warranted.  The record evidence indicates that the Veteran has experienced the same level of disability due to these disabilities throughout the appeal period.  Again, he failed to report for VA examinations in April 2014 so it cannot be determined whether his left leg disability or residuals of a left arm abscess has worsened in recent years.  Thus, consideration of staged ratings for the Veteran's service-connected left leg disability or for his service-connected residuals of a left arm abscess is not warranted.  See Fenderson, 12 Vet. App. at 119.

Extraschedular

The Board must consider whether the Veteran is entitled to consideration for referral for the assignment of an extraschedular rating for his service-connected left leg disability or for his service-connected residuals of a left arm abscess.  38 C.F.R. § 3.321; Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record).

An extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards. Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability. Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116. When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating. Otherwise, the schedular evaluation is adequate, and referral is not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

The Board finds that schedular evaluations assigned for the Veteran's service-connected left leg disability and for his service-connected residuals of a left arm abscess are not inadequate in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of both of these service-connected disabilities.  This is especially true because the zero percent ratings currently assigned for each of these disabilities effective April 1, 2010, contemplates no compensable disability.  Moreover, the evidence does not demonstrate other related factors such as marked interference with employment and frequent hospitalization.  It appears that the Veteran has been employed throughout the pendency of this appeal.  He also has not been hospitalized at any time during this appeal for treatment of either his service-connected left leg disability or his service-connected residuals of a left arm abscess.  And, as noted above, the symptomatology experienced by the Veteran as a result of his service-connected left leg disability and residuals of a left arm abscess, individually or collectively, does not merit referral to the Director, Compensation Service, for consideration of the assignment of an extraschedular ratings under Johnson.  In light of the above, the Board finds that the criteria for submission for assignment of extraschedular ratings pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to service connection for a left knee disability is denied.

Entitlement to an initial compensable rating for a left leg disability is denied.

Entitlement to an initial compensable rating for residuals of a left arm abscess is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


